DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to Amendment and Remarks dated on 4/19/2022 and Interview conducted on 6/7/2022.
Claims 1 -7,10-18 and 21-22 as presented in the listing of claims below are allowed.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Hosang Lee (Reg. 69333) on 6/7/2022.

The listing of claims below will replace all prior versions and listings of claims in the application:

LISTING OF CLAIMS
1. (Currently Amended) An apparatus for controlling multimedia of a vehicle, the apparatus comprising: 
	a display configured to display a route guiding screen; and 
	a controller configured to, when a content function is activated in a state that the route guiding screen is displayed: 
	display a content screen by switching from the route guiding screen to the content screen, and 
	return back from the content screen to the route guiding screen at a time point by which a screen switching period of time has elapsed, 
	wherein the screen switching period of time is calculated, in a first manner, based on one of a distance remaining until turn by turn (TBT) guidance, a vehicle speed, a distance from a starting point, a distance remaining to a destination, 
	the screen switching period of time is calculated, in a second manner, based on [[the]] a number of texts on the content screen, wherein, when the number of texts on the content screen is equal to or less than a specific number, the calculated screen switching period of time is smaller than a preset period of time.

2. (Previously Presented) The apparatus of claim 1, wherein the route guiding screen includes at least one of information on a route to a destination or map information.

3. (Previously Presented) The apparatus of claim 1, wherein the content screen includes at least one of audio information or video information.

4. (Previously Presented) The apparatus of claim 1, wherein the controller controls the display to display the content screen based on a non-switching manner, when a screen switching manner is not set up.

5. (Previously Presented) The apparatus of claim 1, wherein the controller controls the display to perform a display operation by switching from the content screen to the route guiding screen, based on an active screen switching manner or a fixing screen switching manner, when a screen switching manner is set up.

6. (Previously Presented) The apparatus of claim 5, wherein the fixing screen switching manner includes a manner of switching from the content screen to the route guiding screen when the preset period of time elapses.

7. (Previously Presented) The apparatus of claim 6, wherein the active screen switching manner includes a manner of switching from the content screen to the route guiding screen at a time point before the preset period of time elapses.

8. (Cancelled)

9. (Cancelled)

10. (Currently Amended) The apparatus of claim 7, wherein the controller calculates the screen switching period of time in a third manner, when a history of driving on a route exceeds a reference number of times.

11. (Currently Amended) The apparatus of claim 10, wherein the third manner includes a manner of calculating the screen switching period of time based on one of the road event information on the route or the information on the control camera on the route.

12. (Currently Amended) A method for controlling multimedia of a vehicle, the method comprising steps of: 
	generating, by a controller, a route based on an input of a destination; 
	when a content function is activated in a state that a route guiding screen is displayed, displaying a content screen by switching from the route guiding screen to the content screen, and 
	returning back from the content screen to the route guiding screen at a time point by which a screen switching period of time has elapsed, 
	wherein the screen switching period of time is calculated, in a first manner, based on one of a distance remaining until turn by turn (TBT) guidance, a vehicle speed, a distance from a starting point, a distance remaining to a destination, 
	the screen switching period of time is calculated, in a second manner, based on [[the]] a number of texts on the content screen, wherein, when the number of texts on the content screen is equal to or less than a specific number, the calculated screen switching period of time is smaller than a preset period of time.

13. (Previously Presented) The method of claim 12, wherein the route guiding screen includes at least one of information on a route to the destination or map information.

14. (Previously Presented) The method of claim 12, wherein the content screen includes at least one of audio information or video information.

15. (Previously Presented) The method of claim 12, further comprising a step of displaying the content screen based on a non-switching manner, when a screen switching manner is not set up.

16. (Previously Presented) The method of claim 12, further comprising a step of performing a display operation by switching from the content screen to the route guiding screen, based on an active screen switching manner or a fixing screen switching manner, when a screen switching manner is set up.

17. (Previously Presented) The method of claim 16, wherein the fixing screen switching manner includes a manner of switching from the content screen to the route guiding screen when the preset period of time elapses.

18. (Previously Presented) The method of claim 17, wherein the active screen switching manner includes a manner of switching from the content screen to the route guiding screen at a time point before the preset period of time elapses.

19. (Cancelled)

20. (Cancelled)

21. (Currently Amended) The method of claim 18, wherein the controller calculates the screen switching period of time in a third manner, when a history of driving on the route exceeds a reference number of times.

22. (Currently Amended) The method of claim 21, wherein the third manner includes a manner of calculating the screen switching period of time based on one of the road event information on the route or the information on the control camera on the route.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:

	Interpreting the claims in light of the specification examiner finds the claimed invention is patentably distinct from the prior art of record. The prior art does not expressly teach or render obvious the invention as recited in amended independent claims 1 and 12.

Helm et al. (US20170300216A1) discloses An on-board vehicle navigation system (NAV system) may provide a variety of information and may be integrated with a variety of on-board vehicle systems or features. The NAV system may have the display set to show information about a single system in a full screen mode or have the display divided to show information about multiple systems simultaneously (mixed display mode). The NAV system may allow the user to select an automatic switching from a mixed display mode to a full display mode upon the occurrence of predetermined system conditions. The full display mode may be temporary and automatically return back to the previous display mode or may require a user acknowledgement prior to returning back to the previous display mode. The switch to the full display mode allows more information to be communicated to the user.

	Akita et al. (US20090132161A1) discloses in a navigation device for providing a guide from an origin to a destination, a display section (5) displays a guide image indicating the guide to the destination. A state acquisition section (10) acquires a state outside a vehicle. A photographed guide generation section (9) generates a photographed guide image, using a photographed image of a captured forward direction of the vehicle. A map guide generation section (8) generates a map guide image, using map information. Based on the state outside the vehicle acquired by the state acquisition section (10), a state determination section (11) determines which one of the photographed guide image and the map guide image is to be displayed by priority. Based on the determination made by the state determination section (11), a guide display control section (12) allows the guide image including at least one of the photographed guide image and the map guide image to be displayed in the display section (5).

	Operowsky et al. (US20080297488A1) discloses A system and method of providing information (such as directions) to a driver of a vehicle while driving the vehicle without requiring that the driver remove his eyes from looking out the windshield at the road ahead. A positioning device is associated with the vehicle and determines the present location of the vehicle which is compared to a desired location (e.g., the location of a desired turn at an intersection) necessary to reach a preset destination which has been stored. When the vehicle is in a predetermined location (e.g., 500 feet or 10 second before the intersection), an advisory message to the driver is projected onto the windshield using a heads-up display projector so that the driver can prepare for and make the necessary movement (e.g., turning the correct way at the desired intersection). An optional auditory signal can provide a message indicating the necessary action, either in general or specifically (through a speech synthesizer), with optionally different sound indicators, depending on the urgency of the action. A wireless receiver used with the present invention can display other information such as road conditions, traffic and weather information, as well as advertising and e-mail. The present invention contemplates that images of intersections (live pictures, photos or sketches) may be displayed to indicate the proper turn and provide landmark information to assist in determining the appropriate turn.

	Kenji et al. (JP2015162019A) discloses An operation history storage processing unit F9 and a results history storage processing unit F10 store data relating to user operation into a memory 1a one by one. When a travel state determination unit F3 determines that a vehicle has stopped, a display control unit F1 generates and displays a recall screen based on data related to user operation stored in the memory 1a. Since the flow of a plurality of screen transition up to a current screen and a button selected by a user in each screen are displayed in the recall screen, the user can recall how the current screen is reached by seeing the recall screen.

	Li et al. (US20160188276A1) discloses An electronic device, a processing method and a device are provided. The electronic device includes: a first and second display devices, an input device, a first component and a second component, a detection device configured to detect a relative position relation between the two components, a processing device is configured to control the first display device or the second display device in different cases to respond to operation data collected by the input device.

	The features “the screen switching period of time is calculated, in a second manner,  based a number of texts on the content screen, wherein, when the number of texts on the content screen is equal to or less than a specific number, the calculated screen switching period of time is smaller than a preset period of time”, when taken in the context of the claims as a whole, were not uncovered in the prior art teachings.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WENYUAN YANG whose telephone number is (571)272-5455. The examiner can normally be reached Monday - Thursday 9:00AM-5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James J. Lee can be reached on (571) 270-5965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/W.Y./Examiner, Art Unit 3668                                                                                                                                                                                                        

/JAMES J LEE/Supervisory Patent Examiner, Art Unit 3668